      Case 1:19-cv-05497-SDG-CMS Document 1 Filed 12/05/19 Page 1 of 7




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

JAMES DOSSETT, on behalf of              )
himself and all others similarly         )
situated,                                )
                                         )
      Plaintiff,                         )
                                         )
v.                                       ) Case No. __________
                                         )
FIRST ADVANTAGE                          )
BACKGROUND SERVICES CORP.,               )
                                         )
      Defendant.                         )

                     DEFENDANT’S NOTICE OF REMOVAL

      Defendant FIRST ADVANTAGE BACKGROUND SERVICES CORP., by

its attorneys and pursuant to 28 U.S.C. §§ 1331, 1441, and 1446, hereby files this

Notice of Removal of Case No. 2019CV328090 pending in the Superior Court of

Fulton County, State of Georgia. In support of this Notice of Removal, First

Advantage states the following:

                                   Background

      1.     On October 15, 2019, Plaintiff James Dossett commenced this action

by filing a Class Action Complaint in the Superior Court of Fulton County, State of

Georgia, captioned James Dossett v. First Advantage Background Services Corp.,

Case No. 2019CV328090.
         Case 1:19-cv-05497-SDG-CMS Document 1 Filed 12/05/19 Page 2 of 7




         2.    First Advantage was served with Summons and a copy of the Class

Action Complaint on November 5, 2019. Pursuant to 28 U.S.C. § 1446(a), a true

and correct copy of the Summons and Plaintiff’s Class Action Complaint, which

constitute “all summons, pleadings, and orders” served upon First Advantage in the

state court action, are attached hereto as Exhibit A.

         3.    In his Class Action Complaint, Plaintiff alleges that First Advantage

violated the Fair Credit Reporting Act, 15 U.S.C. § 1681 et seq. (“FCRA”) by

furnishing background reports on Plaintiff and other consumers that included

adverse non-conviction information that antedated the reports by more than seven

years.

          This Case Is Removable Based on Federal Question Jurisdiction

         4.    Pursuant to 28 U.S.C. § 1331, “the district courts shall have original

jurisdiction of all civil actions arising under the Constitution, laws, or treaties of

the United States.”

         5.    Plaintiff’s claims arise under the FCRA and thus arise under the laws

of the United States within the meaning of 28 U.S.C. § 1331. (Compl., Exhibit A.)

Accordingly, this action is removable to this Court pursuant to

28 U.S.C. § 1441(a).




                                            2
      Case 1:19-cv-05497-SDG-CMS Document 1 Filed 12/05/19 Page 3 of 7




                               Timeliness and Venue

      6.     This Notice of Removal has been filed within thirty (30) days of

service of the Summons and Class Action Complaint upon First Advantage and is

therefore timely pursuant to 28 U.S.C. § 1446(b) and Rule 6 of the Federal Rules

of Civil Procedure.

      7.     Removal is appropriate “to the district court of the United States for

the district and division embracing the place where such action is pending.”

28 U.S.C. § 1441(a). Pursuant to 28 U.S.C. § 90(a)(2), this Court embraces the

Superior Court of Fulton County, State of Georgia. Accordingly, this Court is the

appropriate venue for removal of this action. 28 U.S.C. § 1441(a).

                   Notice to Plaintiff and Clerk of State Court

      8.     Prompt written notice of this Notice of Removal is being sent to

Plaintiff through his counsel, and to the Clerk of Court for the Superior Court of

Fulton County, State of Georgia, as required by 28 U.S.C. § 1446(d). A copy of

the notice is attached as Exhibit B.

      9.     Based on the foregoing, this Court has original jurisdiction over this

action pursuant to 28 U.S.C. § 1331; therefore, the Court may exercise jurisdiction

over this lawsuit. 28 U.S.C. § 1441(a).




                                          3
      Case 1:19-cv-05497-SDG-CMS Document 1 Filed 12/05/19 Page 4 of 7




       10.    The undersigned has read this Notice of Removal, and, to the best of

the undersigned’s knowledge, information, and belief, formed after reasonable

inquiry, certifies that First Advantage’s factual allegations have evidentiary

support, and its legal contentions are warranted by existing law. The undersigned

also certifies that this Notice of Removal is not interposed for any improper

purpose, such as to harass, to cause unnecessary delay, or to needlessly increase

the cost of litigation.

       WHEREFORE, First Advantage prays that this civil action be removed from

the Superior Court of Fulton County, State of Georgia, to the United States District

Court for the Northern District of Georgia.




                                          4
     Case 1:19-cv-05497-SDG-CMS Document 1 Filed 12/05/19 Page 5 of 7




                                        Respectfully submitted,

                                        FIRST ADVANTAGE
                                        BACKGROUND SERVICES CORP.

                                   By: /s/ Esther Slater McDonald
                                      Frederick T. Smith
                                      Georgia Bar No. 657575
                                      fsmith@seyfarth.com
                                      Esther Slater McDonald
                                      Georgia Bar No. 649005
                                      emcdonald@seyfarth.com
                                      Connor M. Bateman
                                      Georgia Bar No. 226850
                                      cbateman@seyfarth.com
                                      SEYFARTH SHAW LLP
                                      1075 Peachtree Street, N.E.
                                      Suite 2500
                                      Atlanta, Georgia 30309-3958
                                      Telephone: (404) 885-1500
                                      Facsimile: (404) 892-7056

                                        Counsel for Defendant First Advantage
                                        Background Services Corp.

Date: December 5, 2019




                                    5
      Case 1:19-cv-05497-SDG-CMS Document 1 Filed 12/05/19 Page 6 of 7




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

JAMES DOSSETT, on behalf of              )
himself and all others similarly         )
situated,                                )
                                         )
      Plaintiff,                         )
                                         )
v.                                       ) Case No. __________
                                         )
FIRST ADVANTAGE                          )
BACKGROUND SERVICES CORP..               )
                                         )
      Defendant.                         )

                          CERTIFICATE OF SERVICE

      I certify that on December 5, 2019, I electronically filed the foregoing

DEFENDANT’S NOTICE OF REMOVAL with the Clerk of Court using the

CM/ECF system and served a copy of the same upon all parties to this action via

U.S. mail as follows:

                                 Blake Andrews
                        BLAKE ANDREWS LAW FIRM, LLC
                               1831 Timothy Drive
                             Atlanta, Georgia 30329

                                  Michelle Drake
                                 John G. Albanese
                            BERGER MONTAGUE PC
                           43 S.E. Main Street, Suite 505
                           Minneapolis, Minnesota 55414
Case 1:19-cv-05497-SDG-CMS Document 1 Filed 12/05/19 Page 7 of 7




                                        s/ Esther Slater McDonald
                                        Esther Slater McDonald
